Case 1:19-mj-00012 Document 2 Filed 04/22/19 Page 1 of 6 Page|D #: 13

AO 93 (Rev. ll/ 13) Search and Seizure Warrant

UNITED STATES DrsrRroT CoURT

for the
Southern District of West Virginia

 

<..w..m`~m.=..

 

 

ln the Matter of the Search of )
(Briej[y describe the property to be searched )
or identi'jj' the person by name and address) ) CaS@ NO_ 1 21 Q-mj-OO ’l 2
1214 Stafford Drive, Princeton, West Virginia 24740 §
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the SOUfhem District of W€S'f Virglnia
(identijj) the person or describe the property to be searched and give its location)i
See Attachment A.

l find that the affidavit(S), or any recorded testimony, establish probable cause to search and seize the person or property
d€SCrlb€d abOVC, and that SuCh S€aI'Ch Wlll TCV€al (identi]j) the person or describe the properly to be seizeaDZ

See Attachment B.

YOU ARE COMMANDED to execute this Warrant on or before (not to exceed 14 days)
g in the daytime 6:00 a.m. to 10:00 p.m. l:l at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of the Warrant and a receipt for the property taken to the
person from Whom, or from Whose premises, the property was taken, or leave the copy and receipt at the place Where the
property Was taken

The officer executing this Warrant, or an officer present during the execution of the Warrant, must prepare an inventory

as required by law and promptly return this Warrant and inventory to Omar J. Abou|hosn
(United States Magistrate ledge)

El Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in lS» U¢S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this Warrant to lay notice to the person who, or whose
pI`Op€I'ty, Wlil be S€al‘Ch€d OI` S€lZ€d (check the appropriate box) ' ' ~ ' l
El for days (not to exceed 30) ij until, the facts justifying, the lat

  
   

`).

speci cdateof%_;_' ., ___-

Judge ’s signature

 

Date and time issued: %/F(l/ 2211 JCD /§

/

 

 

City end state Charlesfon, WV omar J. Aboulhoen, united states `Magistrete ridge

Printed name aitd\tit‘le ‘ ' . t

 

 

(;ase 1:19-mj-00012 Document 2 Filed 04/22/19 Page 2 of 6 Page|D #: 14

s

AO 93 (Rev. l l/ 13) Search and Seizure Warrant (Page 2)

 

Return

 

'Case No.: Date and time warrant executed: Copy of warrant and inventory left With:
1:19-mj-0012 '

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing ojicer ’s signature

 

Printed name and title

 

 

 

Case 1:19-mj-00012 Document 2 Filed 04/22/19 Page 3 of 6 Page|D #: 15

 

ATTACHMENT A
LOCATIONS TO BE SEARCHED
l. The business location of Smoke House of Grantsboro, dba Princeton Tobacco and Vape

Outlet is located at 1214 Stafford Drive, Princeton, West Virginia, which is in the Southern District of
West Virginia. This location is further described as a retail store, with large glass windows containing

numeroustobacco advertisements, and a glass and metal door front entrance facing Stafford Dr.ive.

This building has red, white and blue trim and is pictured below.

 

 

Case 1:19-mj-00012 Document 2 Filed 04/22/19 Page 4 of 6 Page|D #: 16

ATTACHMENT B
I. ITEMS TO BE SEIZED

1. Evidence, contraband, fruits, or instrumentalities of violations of The Food Drug and
Cosmetics Act, namely: Title 21 U.S.C. 331(a), including, but not limited to:

a. Adulterated, Misbranded products to include any products deemed to be
Unapproved New Drugs, supplements, dietary supplements, any and all controlled dangerous
substances to include non-prescription drugs ;

b. Business and/or personal records of product transactions and financial records
and other records or documents reflecting diversion activity or the disposition of proceeds of any
specified unlale activity;

c. Retained copies of federal, state, and local corporate, partnership, business, and
personal income tax returns, including forms 1040, 1120, 14065, 1120’ S; Forms W_-Z; Forms 1099 ; tax
records ; any supporting documentation, work papers and attachments; andany correspondence to/frorn
taxing agencies ;

d. Notes‘ of financial transactions and/or drug products transactions;

 

_ e. `Correspondence, including electronic mail transmissions letters, faxes, and
_ nw relating to financial transactions Ld/or pharmaceutical products transactions, including the
identification of customers,* suppliers, associates, partners and co-conspirators;'

f. Bank records, including deposit slips, cancelled checks, withdrawal slips, and l
account statements, investment records, including brokerage statements, and credit and debit card
records ;

g. Currency, bank checks, cashier’s checks, negotiable financial instruments, wire
transfer documentation, money orders, stocks, bonds, precious metals, and real estate records; and/or
work sheets, tally sheets or ledger sheets reflecting or accounting for money received, disbursed or

exchanged.

 

 

Case 1:19-mj-00012 Document 2 Filed 04/22/19 Page 5 of 6 Page|D #: 17

h. Financial statements, income statements, balance sheets, loan applications, cash
receipts, cash disbursements, payroll, inventory, and journals and records; and any supporting work
papers, schedules, attachments or documents, records of financial payments paid and received, records
of personal and business expenses, safe deposit records and keys;

i. Post office box and private mail box records;

j. Transportation and/or shipment records, including but not limited to, accounts,

4 _ bills, receipts and invoices, bills of ladingi airway bills, freight bills, air cargo bills, dispatch records,

logs, manifests, shipping documents, and invoices;

k. Credit applications, credit card statements and receipts ;
l. Paper tickets; notes, schedules, receipts, and other items relating to travel;
'm. Cellular and landline telephone statements and records;
n. Records that identify customers,~ suppliers, associates partners, and/ or co-

conspirators, including, but not limited to: address books, telephone books, rolodexes, telephones,
pagers, or personal digital assistants with stored telephone information, notes reflecting telephone and
pager numbers, photographs (to include still photos, negatives, movies, slides, video tapes), and
recordings of conversations, including those made over telephone answering machines;

m. ldentification.documents, to include driver’s license, passports, passport
applications, visas, visa applications or similar documents and representative exemplars or original
handwriting samples ; l

n. lndicia of occupancy, residency, and/or ownership of the premises, property
and/or vehicles, including keys, photo graphs, or documents;

o. Documents showing custody and control of the premises or room where
evidence is seized, including, but not limited to, utility and other bills, driver’s licenses, passports,
visas and other handwritten notes or other correspondence addressed to or from the occupants of the

premises or room.

 

Case 1:19-mj-00012 Document 2 Filed 04/22/19 Page 6 of 6 Page|D #: 18

p. ltems and paraphernalia for the manufacturing, distributing, packaging, sale, or
weighing of pharmaceutical or related products, including scales and other weighing devices, plastic
baggies, plastic bottles, glass bottles, sealing devices, packaging materials, master or bulk product

containers, and money counters ;

q. Any device used to facilitate the above~listed violations (and forensic copies

thereof).

 

